While the evidence does not show that this appellant authorized Nichols to purchase the lumber for her from *Page 313 
the appellee, the plaintiff's evidence tends to show that she received and accepted the lumber with the knowledge that the credit for same was extended to her, and not Nichols, and, if this was true, the appellant was liable for same. Woodward Iron Co. v. Dabney, 205 Ala. 615, 88 So. 873; Ala. West. R. R. v. Bush, 182 Ala. 113, 62 So. 89; McFarland v. Dawson, 128 Ala. 561,29 So. 327.
It is true the defendant denied the plaintiff's evidence as to the foregoing facts, but the evidence was ore tenus, and the trial court saw and heard the witnesses, and its conclusion is like unto the verdict of a jury, and will not be disturbed by this court, unless contrary to the great weight of the evidence. We do not think that the conclusion was contrary to the great weight of the evidence, and the judgment is affirmed. Finney v. Studebaker Co., 196 Ala. 423, 72 So. 54; Hackett v. Cash, 196 Ala. 403, 72 So. 52.
Affirmed.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.